Citation Nr: 0008152	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1967 to October 1970.  Service in Vietnam is 
indicated by the evidence of record.  The veteran was awarded 
the Combat Action Ribbon, among other decorations.

In an August 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California (the RO)  
granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent disability rating.  In March 1993, the 
veteran filed a claim for an increased disability rating.  In 
a March 1994 rating decision, the RO increased the assigned 
disability rating to 30 percent.  The veteran expressed 
disagreement with that decision and has perfected an appeal 
as the issue of an increased disability rating for PTSD.

In October 1999, a personal hearing was scheduled before the 
undersigned Board Member at the RO.  The veteran failed to 
report for the hearing.


FINDING OF FACT

The veteran failed, without good cause, to report for three 
VA examinations which were scheduled to evaluate the severity 
of his service-connected PTSD and which were necessary to 
establish the degree of the current disability.


CONCLUSION OF LAW

Entitlement to an increased evaluation for PTSD cannot be 
established without a current VA examination; because the 
veteran has failed to report for two scheduled examinations 
without good cause, the claim is denied.  38 C.F.R. §§ 3.327, 
3.655 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
of his service-connected PTSD.  In the interest of clarity, 
the Board will briefly describe the factual background of 
this case; review the relevant law and VA regulations; and 
then proceed to analyze the claim and render a decision.

Factual background

The procedural history of this case has, in general, been set 
out in the Introduction.  The veteran has expressed 
disagreement with the currently assigned 30 percent 
disability rating for his service-connected PTSD.

There are a number of VA examination and treatment records in 
the veteran's claims folder.  These records demonstrate that, 
in addition to his service-connected PTSD, the veteran has 
been diagnosed with other psychiatric disorders, including 
major depression, personality disorder and polysubstance 
abuse.  The most recent medical evidence of record appears to 
be the report of a December 1995 VA psychiatric examination, 
which contained diagnoses of PTSD, alcohol abuse and history 
of polysubstance abuse.   GAF score of 55  was stated, but 
the examiner was unclear as to how much of the identified 
pathology was due to PTSD and how much was due to alcohol 
abuse.

Prior to November 7, 1996, PTSD was rated under 38 C.F.R. § 
4.132 (1996). Effective November 7, 1996, the rating schedule 
for mental disorders was amended and redesignated as 38 
C.F.R. § 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996). 
Therefore, the veteran's claim for an increased rating for 
psychiatric disability is required to be evaluated under both 
the new and old law.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) [where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].

In May 1997 a VA examination of the veteran was scheduled at 
the VA Medical Center in Fresno, California.  The veteran 
failed to report for the examination.  Another VA examination 
was scheduled in October 1997.  The veteran failed to report 
for the examination.  In August 1998, the veteran failed to 
report for a third scheduled VA examination.

In an August 1998 Supplemental Statement of the Case, the RO 
denied the veteran's claim of entitlement to an increased 
disability rating for PTSD based on his failure to report for 
VA examination, citing 38 C.F.R. § 3.655(b).

As noted in the Introduction, the veteran failed to report 
for a travel board hearing in October 1999.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Re-examinations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of Appeals 
for Veterans Claims (Court) has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive. Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).

A review of the record reflects that additional examination 
of the veteran was required because of the complexity of his 
psychiatric diagnoses and because there had been a change in 
pertinent diagnostic criteria.  The veteran failed to report 
for three scheduled VA examinations.  The record does not 
reflect that proper and timely notice was not sent to the 
veteran's most recent address of record at the appropriate 
time, and the notices of VA examination were not returned to 
the RO as undeliverable.  The veteran has not explained his 
repeated failures to report.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations.  5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report for 
the scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the RO has attempted to contact the veteran at his 
recent address of record in order to notify him of the 
scheduled examinations.  As noted above, there is no 
indication of record that the address on file in the RO is 
not the veteran's correct address, and there is no indication 
that he did not receive the examination notices.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the three scheduled 
VA examinations was sent to the veteran at his most recent 
address of record.

While certain medical evidence, the most recent of which 
dates back to 1995, is of record, this evidence is unclear as 
to the severity of the veteran's PTSD, particularly in light 
of the existence of other non service-connected disabilities.  
Moreover, as noted above the relevant rating criteria have 
changed in the interim.  The medical evidence of record, 
which is now over four years old, in no way serves as a 
substitute for the veteran's attendance at a VA examination 
scheduled to comprehensively evaluate his disability.  

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
[although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "The duty to 
assist is not always a one-way street."].  

In such a situation as the one presented here, the Board has 
no alternative but to deny the veteran's claim as provided 
under the regulatory provisions of 38 C.F.R. § 3.655.  
Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected PTSD is denial of the claim due to his 
failure to report for three scheduled VA examinations without 
providing good cause for failure to appear.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claim is not found to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
for the reasons and bases discussed in detail above, the 
claim of entitlement to an increased evaluation for PTSD is 
denied.


ORDER

Entitlement to an increased evaluation for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  At the time, the RO was located in San Francisco, California.
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 


